8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wesley Douglas SCULTHORPE, Plaintiff-Appellant,v.Mary Sue TERRY, Attorney General, Commonwealth of Virginia,Defendant-Appellee.Wesley Dougals SCULTHORPE, Plaintiff-Appellant,v.Donald R. GUILLORY, Defendant-Appellee.
No. 93-6655.
No. 93-6656.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 27, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.
Wesley Douglas Sculthorpe, Appellant Pro Se.
E.D.Va.
AFFIRMED
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaints.*  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Sculthorpe v. Terry, No. CA-93-584-2 (E.D. Va.  June 9, 1993);  Sculthorpe v. Guillory, No. CA-93-585-2 (E.D. Va.  June 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Sculthorpe filed the same complaint against both Defendants in two separate actions.  Because they involve identical claims the two cases have been consolidated on appeal